Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-4, 7-8, 10, 13-14, 17-18 is withdrawn in view of the newly discovered reference(s) to Oda et al JP 2008202463.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al (JP 2008202463).
	Oda et al teaches an intake air channel forming an air channel through which air flows; first and second intake pipes in which the intake air channel is branched at a branching portion, the first and second intake pipes being located downstream in a flow direction with respect to the branching portion and being open to a cylinder in a downstream end; and fuel injecting means for injecting fuel into the intake air channel, wherein the first and second intake pipes are designed so that, in the intake air channel, an air flow directed toward the first intake pipe is faster than an air flow directed toward the second intake pipe, and the fuel injecting means is disposed upstream of the branching portion in the gas flow direction, and is designed to inject different amounts of the fuel into the first and second intake pipes, so that an amount of the fuel injected into the first intake pipe is larger than an amount of the fuel injected into the second intake pipe (see figure 2, also [0013], [0014]).
Allowable Subject Matter
Claims  2-4, 7-8, 13-14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI H HUYNH whose telephone number is (571)272-4844. The examiner can normally be reached Monday - Friday 8:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747